 1
                                                                          JS-6
 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11       CLINTON W. S.,1                       Case No. ED CV 18-00841 CAS
                                                         (RAO)
12                         Plaintiff,
13            v.
                                               JUDGMENT
14       COMMISSIONER OF SOCIAL
         SECURITY,
15
                           Defendant.
16

17
             Pursuant to the Court’s Order Accepting Findings, Conclusions, and
18
     Recommendations of United States Magistrate Judge,
19
             IT IS ORDERED AND ADJUDGED that the decision of the Commissioner
20
     of Social Security is REVERSED, and this matter is REMANDED for further
21
     administrative action.
22

23
     DATED: February 14, 2019
24

25                                         CHRISTINA A. SNYDER
                                           UNITED STATES DISTRICT JUDGE
26
     1
27    Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B)
     and the recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.
